ame
¢

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) © #2) 52 Page 1 of 1 4]

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

Vv. (For Offenses Committed On or After November 1, 1987)
Alfredo Gaytan-Reyes - Case Number: 3:19-mj-23368
Kris J. Kraus

 

 

Defendant's Attornay

 

 

 

 

 

 
 

 

 

 

 

 

 

REGISTRATION NO. 78810308
AUG 2 0 2019
THE DEFENDANT:
I pleaded guilty to count(s) 1 of Complaint | GLa TS iS ae ae
L] was found guilty to count(s) | BY PR OITAIOT OF ne ORM
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) - ]

C1 The defendant has been found not guilty on count(s)
[1 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

. imprisoned for a term of:

 

A TIME SERVED Oo | days

X] Assessment: $10 WAIVED [& Fine: WAIVED

J] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

1 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

. of any change of name, residence, or mailing address until all fines, restitution; costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, August 20, 2019
Date of Imposition of Sentence

 

Received / Ab Cat, /] Wo

DUSM HONORABUE ROBERT N. BLOCK.
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy oe | ; 3:19-mj-23368

 

 
